77 F.3d 502
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.RICOH COMPANY, LTD. and Ricoh Corporation, Plaintiff-Appellants,v.INTERNATIONAL COMMUNICATION MATERIALS, INC., Defendant-Appellee,
No. 96-1009.
United States Court of Appeals, Federal Circuit.
Jan. 19, 1996.
ORDER

1
Upon the unopposed motion of Appellants Ricoh Company, Ltd. and Ricoh Corporation (together "Ricoh") to voluntarily dismiss the above-captioned appeal without prejudice, with each party to bear its own costs, while the appeal in the related action, International Communication Materials, Inc. v. Ricoh Company, Ltd. and Ricoh Corporation, Civil Action No. 95-0767 (W.D.Pa.), Appeal Number 95-1526, will proceed, it is


2
ORDERED that the above-captioned appeal shall be and hereby is DISMISSED WITHOUT PREJUDICE, with each party to bear its own costs, while the appeal in the related action, International Communication Materials, Inc. v. Ricoh Company, Ltd. and Ricoh Corporation, Civil Action No. 95-0767 (W.D.Pa.), Appeal Number 95-1526, will proceed.